Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on August 5, 2021.  Application No. 16/699,681, is a U.S. Nonprovisional Application filed on December 1, 2019, and claims the benefit of U.S. Provisional Application No. 62/774,198, filed December 1, 2018.  In an amendment filed August 5, 2021, Applicant’s cancelled claims 1-4 and 7.  Claims 5, 6, 8, and 9 are pending.  
Rejection Withdrawn
The rejection of claims 4, 6, 7, and 9 under 35 U.S.C. 103 as being unpatentable over Parlati et al., US2008/0039629 A1 in view of Yang et al., Protein SUMOylation modification and its associations with disease, 7 Open Biol. 1-18 (2017), is withdrawn in view of Applicant’s August 5, 2021, Amendment & Remarks.  
New Rejection Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krajnak & Dahl, 28 Bioorg. & Med. Chem. Letts 405-409 (2018) (available online December 13, 2017).   

    PNG
    media_image1.png
    379
    555
    media_image1.png
    Greyscale

(Krajnak & Dahl, p. 407, Scheme 3; see also Id., p. 406, col. 1, 2nd para., “We discovered several classes of SUMO activators via high-throughput homogeneous time-resolved fluorescence (HTRF) assay.”; see Id., p. 408, Col. 2, 3rd para. – p. 409, Col. 1, 1st para., for conclusion regarding the use of the SUMOylation activators to treat neurodegenerative disorders.).  These compounds read on the compounds of method claims 5, 6, 8, and 9.  
	This reference qualifies as prior art under 102(a)(1) because the present application names fewer inventors than named on the prior art reference (printed publication).  Furthermore, it is not readily apparent from the publication that it is by the inventor and therefore the reference is not disqualified as prior art under the Grace Period Inventor Disclosure Exception of 35 U.S.C. 102(b)(1)(A).  See MPEP 2153.01(a).  Notably the Specification does not contain a specific reference to a grace period inventor disclosure.  It is suggested that Applicant . 
Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625